-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is supplemental to and supersedes the office action mailed 10/6/2020. Additionally this Office action responds to the IDS filed 12/28/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-10 and 13-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lind (US 2009/0222127).
Lind teaches the method of generating a custom apparel pattern (paragraph 6), the method performed by a custom-knitting system (specific knitting instructions, see paragraphs 74-76) and including - receiving first custom apparel information from a user (Lind accepts input custom apparel information from a user, see paragraphs 28 and 74);  generating first knitting information as a function of the first custom apparel information (paragraph 74); generating a first custom apparel pattern as a function of the first custom apparel information and the first knitting information (paragraph 75); and-storing the first custom apparel pattern in a custom apparel pattern database (paragraph 58). Regarding claims 3 and 4, capability information 
5, further comprising receiving additional information selected from a group consisting of knitting machine availability information, knitting machine location information, material availability information, cost information, shipping information, and combinations thereof.  Regarding claim 6, further comprising selecting the knitting machine from the plurality of knitting machines based on the additional information.  Regarding claim 7, determining a total cost of the knitted article based on the additional information.  Regarding claim 8, selecting the knitting machine from the plurality of knitting machines based on the total cost of the knitted article. Regarding claim 9, determining a delivery date of the knitted article based on the additional information.  Regarding claim 10, selecting the knitting machine from the plurality of knitting machines based on the delivery date of the knitted article.  Regarding claim 13, Lind teaches the system (figure 1) as claimed including a user interface (18); a plurality of knitting machines; an apparel apparatus, wherein the apparel apparatus configured to receive apparel information from the user interface and to receive knitting machine information from the plurality of knitting machines (14), and wherein the apparel apparatus is configured to transmit one or more of an apparel pattern (44), information associated with an apparel pattern, and information derived from an apparel pattern to one knitting machine of the plurality of knitting machines based on the apparel information and the knitting machine information.  Regarding claim 14, the knitting machine information is selected from a group consisting of knitting machine capabilities, knitting machine availability information, knitting machine location information, material availability information, cost information, shipping information, and combinations thereof.  Regarding claim 15, note the apparel pattern database.  Regarding claim .

Claims 2-6, 9, 12-19 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2018/0253508).
	Regarding claim 2, Gupta discloses a method of manufacturing a knitted article (Abstract - "automated manufacture of a personalized custom -fit garment"; para [0155] - "applicable to preparation of bonded, printed, or knitted garments"), the method comprising: receiving apparel information from a user at an apparel apparatus, the apparel apparatus being interfaced with a plurality of knitting machines (para [0128] -"local controllers or adapters which have a centralized network programmable data architecture that can upload CNC instructions to each machine"; para [0162] - "web interface can provide online customers with same custom ordering options as offered to retail customers”); receiving capability information of one or more of the plurality of knitting machines (para [0168] - "Each of the local controllers 70 controls a respective manufacturing machine... global or master controller is also in networked communications with the robotic manipulators 63, which move the garment or its components through the manufacturing equipment. The information from the centralized control system can be provided over a network connection"); transmitting one or more of an apparel pattern .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-11, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2018/0253508) in view of Stiege et al. (US 2013/0132273).

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw